          Case 2:20-cv-01509-GMN-NJK Document 20 Filed 12/11/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   BLANCA MIRANDA CRUZ,
                                                          Case No.: 2:20-cv-01509-GMN-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 19]
10   ISDEL SURI RUIZ, et al.,
11          Defendant(s).
12         Pending before the Court is an errata to a proof of service for initial disclosures. Docket
13 No. 19. Discovery-related documents must be served on the affected party, not filed on the docket
14 unless ordered by the Court. See Local Rule 26-8; Fed. R. Civ. P. 5(d)(1). No such order has been
15 entered in this case. Accordingly, the Court STRIKES the above-referenced document, and
16 instructs the parties to refrain from filing discovery documents on the docket in the future absent
17 a Court order that they do so.
18          IT IS SO ORDERED.
19         Dated: December 11, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
